Given, J.
This case is submitted upon a transcript alone, which, in addition to what is already stated, shows the following: On April 4, 1893, appellant filed his notice of appeal to this court, duly served, in which he gave notice “that said appeal will come on for hearing and trial in said court at the January term thereof, to be held at Des Moines, Iowa, commencing on the third Tuesday of January, 1894.” The notice of appeal, duly served, being filed April 4, the clerk made out and transmitted to the clerk of this court a duly certified transcript, as required by. section 4525 of the Code, which transcript was received and filed April 19, 1893. By filing this notice, the appeal was taken. Code, section 4524. Section 4532 provides that appeals in ci’iminal cases “shall take precedence of all other business, and shall be tried at the term at which the transcript is filed, unless continued for cause, or by consent of the parties, and shall be decided, if practicable, at the same term.” The transcript being filed at this term, and there being no cause or consent for a continuance, the case is properly before us for decision at this term, notwithstanding the time named in appellant’s notice of appeal. An appellant can not postpone the time of hearing beyond that fixed in the statute, by naming a later time in his notice of appeal. We have examined the transcript with care, and find no errors in the proceedings prejudicial to appellant.
The judgment of the district court is affirmed.